DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/27/21 have been received. Claims 1, 10, 12, 14, 17, and 18 have been amended.
Claim Objections
3.	The objection to claim 12 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 14-18 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
5.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Braeuninger et al. (US 2010/00752030) on claim(s) 1-6, 8, 14, and 17 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Braeuninger et al. (US 2010/00752030) in view of Budd, P.M. (2013) High Free Volume Polymer, Drioli E., Giorno L. (eds) Encyclopedia of Membranes, Springer, Berlin, Heidelberg as cited in IDS dated 11/11/20 on claims 7, 10, and 11 is/are withdrawn because the Applicant amended the claims.

8.	The rejection under 35 U.S.C. 103 as being unpatentable over Braeuninger et al. (US 2010/00752030) in view of Berta et al. (US 9,847,533) as cited in IDS dated 11/11/20 on claims 13, 16, and 18 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
9.	Claims 1-18 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: the invention is directed to an electrolyte membrane for fuel cells comprising: an ion transport layer comprising an ionomer having proton conductivity; and a catalytic composite dispersed in the ion transport layer, wherein the catalytic composite comprises: a catalytic particle comprising a catalytic metal component having an activity of decomposing hydrogen peroxide; and a protective layer coated on a surface of the catalytic particle to prevent the ionomer from contacting the catalytic metal component wherein the protective layer comprises a polymer having a free volume of about 0.20 or greater.
	The prior art to Braeuninger et al. (US 2010/00752030) discloses an electrolyte membrane for fuel cells comprising: an ion transport layer comprising an ionomer having proton conductivity; and a catalytic composite dispersed in the ion transport layer, wherein the catalytic composite comprises: a catalytic particle comprising a catalytic metal component having an activity of decomposing hydrogen peroxide; and a protective layer coated on a surface of the catalytic particle to prevent the ionomer from contacting the catalytic metal component but does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.